United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 December 6, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-11276
                           Summary Calendar


                            CASSEL DIXON,

                                                 Petitioner-Appellant,

                                versus

               COLE JETER, Warden, Federal Correctional
                        Institution Fort Worth,

                                                  Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CV-181
                      --------------------

Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

     Cassel Dixon, federal prisoner # 12972-058, appeals from the

denial of his 28 U.S.C. § 2241 petition, in which he challenged his

conviction for a drug conspiracy.        The district court determined

that Dixon’s claims would be properly raised in a 28 U.S.C. § 2255

motion and that Dixon could not proceed under § 2255’s savings

clause.

     Dixon, through counsel, asserts that his 210-month sentence

exceeded the statutory maximum pursuant to United States v. Booker,


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
543 U.S. 220 (2005), and Blakely v. Washington, 542 U.S. 296

(2004).    He maintains that he is challenging the legality of his

detention rather than his conviction because he should have been

released from prison in 2000.       Dixon also contends that he should

be allowed to proceed under the § 2255 savings clause because

Booker and Blakely are mere extensions of established law, because

he is serving time for a nonexistent offense, and because his

Booker and Blakely claims were foreclosed at the time of his direct

appeal and first § 2255 motion.

     The district court properly determined that Dixon’s claims

should be raised in a § 2255 motion.               See Tolliver v. Dobre,

211 F.3d 876, 877-78 (5th Cir. 2000).             Dixon’s argument that he

should    be   permitted   to   proceed   under    the   savings   clause   is

unavailing in light of this court’s decision in Padilla v. United

States, 416 F.3d 424, 426-27 (5th Cir. 2005).

     AFFIRMED.